DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement (IDS)
The information disclosure statements submitted on October 2, 2020 and September 2, 2021, have been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 11083038 B2, hereinafter “Kim,” in view of Jung et al., US 10212637 B2, hereinafter “Jung.”
	Consider claim 3. Kim discloses: 
a communication method applied to a terminal apparatus (see column 1 lines 17-19: The present invention relates to a wireless communication system, and more particularly, to a method for reporting mobility history of UE and a device supporting the same), the communication method comprising the steps of: 
receiving, from a base station apparatus, a message requesting mobility history information (see column 14 lines 30-32 and 49-50: A method performed by an aerial user equipment (UE) in a wireless communication system, the method comprising: ... receiving, from the second base station, a second message requesting the mobility history information); and 
notifying the base station apparatus of the mobility history information, based on the message (see column 14 lines 51-53: transmitting, to the second base station, a third message including the mobility history information, after entering the RRC connected state).
Although Kim discloses a list associated with the mobility history information, cell identifier, and stay duration information time during which the terminal apparatus spends in a cell (see column 8 lines 5-17: set the field timeSpent of the entry as the time spent outside E-UTRA The IE VisitedCellInfoList includes the mobility history information of maximum of 16 most recently visited cells or time spent outside E-UTRA. The most recently visited cell is stored first in the list. The list includes cells visited in RRC_IDLE and RRC_CONNECTED states. The UE variable VarMobilityHistoryReport includes the mobility history information. The TimeSpent indicates the duration of stay in the cell or outside E-UTRA approximated to the closest second. If the duration of stay exceeds 4095s, the UE shall set it to 4095s), he is not specific regarding the mobility history information including information of a first cell of a first radio access technology, and of a second cell of a second radio access technology.
Jung, in related art, suggests wherein the mobility history information including information of a first cell of a first radio access technology, and of a second cell of a second radio access technology (see column 27 lines 38-39 and ... column 28 lines 1-12: A user equipment, UE, for reporting mobility history information in a wireless communication system, the UE comprising ... wherein, when the UE enters to a cell using a first radio access technology (RAT) while the UE was previously out of service and the UE was previously camped on a second RAT, the mobility history information includes entry information indicating a mobility history entry, wherein the entry information includes time information indicating both a first time and a second time, the first time being a time duration that the UE was previously out of service and the second time being a time duration that the UE was previously camped on the second RAT).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Jung’s teachings in relation to the claimed invention, thus contributing to provide a configuration related to an operation of the UE, and thus may provide a more improved service to the UE. And, in addition, a network resource can be more effectively used, as discussed by Jung (see column 3 lines 2-6).
Claim 1 discloses a terminal to perform the method of claim 3; therefore, similar rejection rationale applies.
Claim 2 discloses the base station required by the terminal of claim 1 to perform the method of claim 3; therefore, similar rejection rationale applies.
Claim 4 discloses a method performed by the base station required by the terminal of claim 1 to perform the method of claim 3; therefore, similar rejection rationale applies.
Claim 5 discloses an integrated circuit to execute the functions operating in the terminal of claim 1; therefore, similar rejection rationale applies.
Claim 6 discloses an integrated circuit to execute the functions operating in the base station of claim 2; therefore, similar rejection rationale applies.
Consider claim 7. Kim in view of Jung teaches claim 1; and Jung further suggests wherein the mobility information includes stay duration information of time during which the terminal apparatus spends outside networks of the first radio access technology and the second radio access technology (see column 27 lines 38-39 and column 28 lines 1-12).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Jung’s teachings in relation to the claimed invention, thus contributing to provide a configuration related to an operation of the UE, and thus may provide a more improved service to the UE. And, in addition, a network resource can be more effectively used, as discussed by Jung (see column 3 lines 2-6).
Consider claim 8. Kim in view of Jung teaches claim 2; and Jung further suggests wherein the mobility information includes stay duration information of time during which the terminal apparatus spends outside networks of the first radio access technology and the second radio access technology (see column 27 lines 38-39 and column 28 lines 1-12).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Jung’s teachings in relation to the claimed invention, thus contributing to provide a configuration related to an operation of the UE, and thus may provide a more improved service to the UE. And, in addition, a network resource can be more effectively used, as discussed by Jung (see column 3 lines 2-6).
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 10834655 B2, hereinafter “Kim-655” in view of Jung et al., US 10212637 B2, hereinafter “Jung.”
Consider claim 3. Kim-655 discloses: 
a communication method applied to a terminal apparatus (see column 1 lines 25-28: The present invention relates to a mobility control method and apparatus for controlling mobility to a cell having a small cell service area effectively in a mobile communication system), the communication method comprising the steps of: 
receiving, from a base station apparatus, a message requesting mobility history information (see column 7 lines 27-28: If the UE has the mobility history information, the base station may send the UE a UE information request message to instruct to report the UE mobility history at step 233); and 
notifying the base station apparatus of the mobility history information, based on the message (see column 7 lines 22-25 and ... 28-31: According to an embodiment, the UE may send the base station the RRC connection setup complete message including a Boolean (=[true, false]) value indicating that the UE mobility history information is carried at step 225... The UE may transmit a UE information response message including the history information to report the UE mobility history information to the base station at step 235).
Although Kim discloses a list associated with the mobility history information, cell identifier, and stay duration information time during which the terminal apparatus spends in a cell (see column 6 lines 33-49: The mobility history is provided in the form of a list of N recently connected serving cells (or a list of the serving cells where it has stayed over a predetermined time duration) and may include detailed information as follows. cell id (e.g. ECGI, PCI, etc.); Evolved Cell Global Identifier (ECGI) is the globally unique identity of a cell in E-UTRA. PCI is used to indicate the physical layer identity of the cell (0 . . . 503) cell reselection reason (e.g. higher priority frequency found) and channel quality of old serving cell in cell reselection procedure cell type (open CSG, etc.) DL Tx power of cell Cell sojourn time (difference between inbound cell reselection complete time and outbound cell reselection complete time)), he is not specific regarding the mobility history information including information of a first cell of a first radio access technology, and of a second cell of a second radio access technology.
Jung, in related art, suggests wherein the mobility history information including information of a first cell of a first radio access technology, and of a second cell of a second radio access technology (see column 27 lines 38-39 and ... column 28 lines 1-12: A user equipment, UE, for reporting mobility history information in a wireless communication system, the UE comprising ... wherein, when the UE enters to a cell using a first radio access technology (RAT) while the UE was previously out of service and the UE was previously camped on a second RAT, the mobility history information includes entry information indicating a mobility history entry, wherein the entry information includes time information indicating both a first time and a second time, the first time being a time duration that the UE was previously out of service and the second time being a time duration that the UE was previously camped on the second RAT).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Jung’s teachings in relation to the claimed invention, thus contributing to provide a configuration related to an operation of the UE, and thus may provide a more improved service to the UE. And, in addition, a network resource can be more effectively used, as discussed by Jung (see column 3 lines 2-6).
Claim 1 discloses a terminal to perform the method of claim 3; therefore, similar rejection rationale applies.
Claim 2 discloses the base station required by the terminal of claim 1 to perform the method of claim 3; therefore, similar rejection rationale applies.
Claim 4 discloses a method performed by the base station required by the terminal of claim 1 to perform the method of claim 3; therefore, similar rejection rationale applies.
Claim 5 discloses an integrated circuit to execute the functions operating in the terminal of claim 1; therefore, similar rejection rationale applies.
Claim 6 discloses an integrated circuit to execute the functions operating in the base station of claim 2; therefore, similar rejection rationale applies.
Consider claim 7. Kim-655 in view of Jung teaches claim 1; and Jung further suggests wherein the mobility information includes stay duration information of time during which the terminal apparatus spends outside networks of the first radio access technology and the second radio access technology (see column 27 lines 38-39 and column 28 lines 1-12).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Jung’s teachings in relation to the claimed invention, thus contributing to provide a configuration related to an operation of the UE, and thus may provide a more improved service to the UE. And, in addition, a network resource can be more effectively used, as discussed by Jung (see column 3 lines 2-6).
Consider claim 8. Kim-655 in view of Jung teaches claim 2; and Jung further suggests wherein the mobility information includes stay duration information of time during which the terminal apparatus spends outside networks of the first radio access technology and the second radio access technology (see column 27 lines 38-39 and column 28 lines 1-12).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Jung’s teachings in relation to the claimed invention, thus contributing to provide a configuration related to an operation of the UE, and thus may provide a more improved service to the UE. And, in addition, a network resource can be more effectively used, as discussed by Jung (see column 3 lines 2-6). 	

	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., methods and arrangements relating to mobility control information.
US 10952099 B2		 US 20180249361 A1	US 9986496 B2
US 9226130 B2		US 20150312813 A1	US 20150208228 A1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
December 3, 2021